DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-07-16. Claims 1-20 are pending. Claims 1, 11, 16 is/are independent.

Allowable Subject Matter
Claim 2-5, 12-15, 17-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but also recites allowable subject matter.  However, claim 20 is also objected to for informalities and on double patenting grounds as detailed below.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-03-24 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 10, 20 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 10:
Amend the claim to read, in part, as follows "and the first user has been granted access to the computer system prior "
Claim 20:
Amend the claim to read, in part, as follows "validate the biometric data of the first user to the biometric data of the first user received in the access code on the first biometric device."

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Applicant is advised that because claim 15 be found objected to but allowable, claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  This situation could be avoided by amending claim 20 to depend from claim 16, if that is what Applicant desires to claim.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Horton '964 in view of Ben Ayed '498 
Horton '964 in view of Ben Ayed '498 in view of Barry '895
1
[Wingdings font/0xFC]

6

[Wingdings font/0xFC]
7
[Wingdings font/0xFC]

8

[Wingdings font/0xFC]
9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 9, 10, 11, 16 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Publication 20150140964 to Horton (hereinafter "Horton '964") in view of U.S. Patent Ben Ayed '498").  Horton '964 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).     Ben Ayed '498 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Horton '964 discloses a method for temporarily gaining access to a system using biometric data of plural users (two-person access control for restricted functions [Horton '964 ¶ 0023-0024]; requestor and approver authenticate biometrically [Horton '964 ¶ 0038])
Horton '964 discloses receiving biometric data from a first biometric device of a first user on a computer processor (approver biometrically verifies approver's identity to the system [Horton '964 ¶ 0037-0039]; approver authenticates biometrically [Horton '964 ¶ 0038, 0048])
Horton '964 discloses generating a temporary code on the computer processor in response to receipt of the biometric data from the first biometric device of the first user (system established secure session with approver, including session ID and encryption [Horton '964 ¶ 0037-0039])
Horton '964 discloses sending the temporary code from the computer processor to the first biometric device of the first user (system established secure session with approver, including session ID and encryption [Horton '964 ¶ 0037-0039])
Horton '964 discloses receiving biometric data from a second biometric device of a second user on the first biometric device of the first user (approver device receives real-time communication from requestor [Horton '964 ¶ 0043-0047; Fig. 3B at 332])
Horton '964 discloses generating an access code on the first biometric device, the access code including one or more of the biometric data of the first user, the temporary code from the computer processor, and the biometric data of the second user (approver sends authorization success code to server, including secure session information, biometric data of approver, etc. [Horton '964 ¶ 0048-0049; Fig. 3B])
Horton '964 does not disclose sending the access code to the biometric device of the second user
Horton '964 does not disclose forwarding the access code from the biometric device of the second user to the computer processor for access to a computer system for the second user
Further:
Ben Ayed '498 discloses sending the access code to the biometric device of the second user (approver device 12/ sends access codes, RFID codes, keys to requestor's access 
Ben Ayed '498 discloses forwarding the access code from the biometric device of the second user to the computer processor for access to a computer system for the second user (requestor's access adapter 10 sends access codes, RFID codes, keys to restricted system 16 [Ben Ayed '498 c. 11 l. 33-59, c. 12 l. 41-52, c. 5 l. 8-20, Figs. 1, 10, 11 at 4])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Horton '964 with the routing of access credentials via the requestor node of Ben Ayed '498 to arrive at an apparatus, method, and product including:
sending the access code to the biometric device of the second user
forwarding the access code from the biometric device of the second user to the computer processor for access to a computer system for the second user
A person having ordinary skill in the art would have been motivated to combine them at least because routing of access credentials via the requestor node would simplify access control protocols by not requiring the resource / server to be communication with anyone except the requestor (which communication channel would be needed for the requestor to use the resource in any event).  A person having ordinary skill in the art would have been further motivated to combine them at least because Ben Ayed '498 teaches [Ben Ayed '498 c. 11 l. 15-32, c. 11 l. 33-59, c. 12 l. 41-52, c. 5 l. 8-20, Fig. 1 at 3, Fig. 10 at 4, 11 at 4] modifying a two-man rule authentication protocol [Horton '964 ¶ 0023-0024, 0038] such as that of Horton '964 to arrive at the claimed invention; because doing so constitutes use of a known technique (routing of access credentials via the requestor node [Ben Ayed '498 c. 11 l. 15-32, c. 11 l. 33-59, c. 12 l. 41-52, c. 5 l. 8-20, Fig. 1 at 3, Fig. 10 at 4, 11 at 4]) to improve similar devices and/or methods (two-man rule authentication protocol [Horton '964 ¶ 0023-0024, 0038]) in the same way; because doing so constitutes applying a known technique  (routing of access credentials via the 
Per claim 7 (dependent on claim 1):
Horton '964 in view of Ben Ayed '498 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Horton '964 discloses the computer system is a computer, a card reader, a software application, a database, and/or a file (resource is file, application program, doorway, piece of equipment, etc. [Horton '964 ¶ 0025])
Per claim 9 (dependent on claim 1):
Horton '964 in view of Ben Ayed '498 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Horton '964 discloses encrypting the biometric data of the first user and the biometric data of the second user before exchanging the biometric data of the first user or the biometric data of the second user with the first biometric device, the second biometric device, and/or the computer processor (system established secure session with approver, including session ID and encryption [Horton '964 ¶ 0037-0039])
Per claim 10 (dependent on claim 1):
Horton '964 in view of Ben Ayed '498 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Horton '964 discloses the biometric data of the first user associated with the first biometric device has been previously been registered in the computer processor and the first user has been granted to the computer system prior to granting access to the second user (requestor and approver authenticate biometrically [Horton '964 ¶ 0038, 0048])
Per claim 11 (independent):
Horton '964 discloses a non-transitory computer readable medium storing computer readable program code executed by a processor   (processor(s), memory, computer readable media, storage, executable instructions [Horton '964 ¶ 0062-0064])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 6, 8 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Horton '964 in view of Ben Ayed '498 in view of U.S. Patent 10305895 to Barry (hereinafter "Barry '895")..  Barry '895 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 6 (dependent on claim 1):
Horton '964 in view of Ben Ayed '498 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Horton '964 does not disclose the first biometric device and the second biometric device are wearable biometric devices
Horton '964 discloses exchanging1 the biometric data of the first user, the temporary code from the computer processor, and the biometric data of the second user between the biometric device of the first user and the biometric device of the second user via a Bluetooth and/or a Near Field Communication (authentication protocol over "low-range 
Further:
Barry '895 discloses the first biometric device and the second biometric device are wearable biometric devices (requestor device sends video to attendant device [Barry '895 c. 22 l. 13-47]; heartbeat [Barry '895 c. 15 l. 23-35, c. 17 l. 33-47])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Horton '964 to utilize the wearable devices of Barry '895 to arrive at an apparatus, method, and product including:
the first biometric device and the second biometric device are wearable biometric devices
A person having ordinary skill in the art would have been motivated to combine them at least because the wearable devices of Barry '895 would provide additional kinds of biometric readings for use as credentials in the biometric two-man rule authentication protocol of Horton '964.  A person having ordinary skill in the art would have been further motivated to combine them at least because Barry '895 teaches [Barry '895 c. 22 l. 13-47, c. 15 l. 23-35, c. 17 l. 33-47] modifying a two-man rule authentication protocol [Horton '964 ¶ 0023-0024, 0038] such as that of Horton '964 to arrive at the claimed invention; because doing so constitutes use of a known technique (wearable devices [Barry '895 c. 22 l. 13-47, c. 15 l. 23-35, c. 17 l. 33-47]) to improve similar devices and/or methods (two-man rule authentication protocol [Horton '964 ¶ 0023-0024, 0038]) in the same way; because doing so constitutes applying a known technique  (wearable devices [Barry '895 c. 22 l. 13-47, c. 15 l. 23-35, c. 17 l. 33-47]) to known devices and/or methods (two-man rule authentication protocol [Horton '964 ¶ 0023-0024, 0038]) ready for improvement to yield predictable results; and because the modification amounts to 
Per claim 8 (dependent on claim 1):
Horton '964 in view of Ben Ayed '498 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Horton '964 does not disclose one or more of the first biometric device and the second biometric device are wearable biometric devices configured to measures electrical activity of a heartbeat of the user
Further:
Barry '895 discloses one or more of the first biometric device and the second biometric device are wearable biometric devices configured to measures electrical activity of a heartbeat of the user (requestor device sends video to attendant device [Barry '895 c. 22 l. 13-47]; heartbeat [Barry '895 c. 15 l. 23-35, c. 17 l. 33-47])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Horton '964 to utilize the wearable devices of Barry '895 to arrive at an apparatus, method, and product including:
one or more of the first biometric device and the second biometric device are wearable biometric devices configured to measures electrical activity of a heartbeat of the user

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 20150358316 to Cronin (hereinafter "Cronin '316") discloses that restricted functions require biometric authentication from two or more users [Cronin '316 ¶ 0049-0054] and that approver biometrically authenticates and transmits approver's biometric authorization data [Cronin '316 ¶ 0054]
U.S. Publication 20190332754 to Andersen (hereinafter "Andersen '754") discloses sending a requestor biometric to the device of the approver for review [Andersen '754 ¶ 0039-0040] and that approver sends an approval of the requestor to a server 120 [Andersen '754 ¶ 0039-0040]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets this limitation to refer to the various transmissions (e.g., steps of receiving, sending, forwarding, etc.) detailed in the claim(s) from which this claim depends.  Examiner specifically does not interpret this limitation to require any additional transmissions, nor transmissions to or from additional entities, nor transmissions of additional parameters.  If Applicant desires a different interpretation, Applicant must so indicate clearly on the record.